Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 16, 2020

                                       No. 04-20-00132-CV

                             ESCONDIDO RESOURCES II, LLC,
                                      Appellant

                                                 v.

                              LAS TINAJAS MINERALES, LTD.,
                                        Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020-CVI-000015-D2
                         Honorable Monica Z. Notzon, Judge Presiding


                                          ORDER
       The trial court clerk has filed a notification of late clerk’s record, stating that the
appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP. P.
42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court